Citation Nr: 1035938	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  08-25 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for obstructive sleep 
apnea.

2.  Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to October 1966.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from July 2007 and July 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In March 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
proceeding is of record.

At the March 2010 hearing, the Veteran withdrew his appeal for 
restoration of special monthly compensation for inactive 
tuberculosis.  The Veteran additionally submitted additional 
evidence with a waiver of his right to have the evidence 
considered by the RO.

The issue of entitlement to service connection for obstructive 
sleep apnea is addressed in the REMAND that follows the order 
section of this decision.


FINDING OF FACT

The Veteran's PTSD is productive of occupational and social 
impairment that most nearly approximates deficiencies in most 
areas.





CONCLUSION OF LAW

The criteria for a rating of 70 percent, but no higher, for  PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  The Court further held 
that VA failed to demonstrate that "lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant, see 38 
U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under [section 
7261(a)], the Court shall...take due account of the rule of 
prejudicial error")."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the Veteran was sent a letter in 
September 2008 informing him that he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability.  It also 
provided appropriate notice with respect to the effective-date 
element of the claim.  It also informed the Veteran of the 
assistance that VA would provide to obtain evidence on his 
behalf.

Although adequate notice was not provided until after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the receipt of all pertinent 
evidence, the originating agency readjudicated the claim in 
December 2009.  There is no indication or reason to believe that 
the ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice been 
provided at an earlier time.  See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (A timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).  

The record reflects that service treatment records, hearing 
testimony, and all other available post-service medical evidence 
identified by the Veteran have been obtained.  The Board notes 
that the RO requested the Veteran's records from the Social 
Security Administration; the response, dated in July 2009, 
indicates that they had no medical information about the Veteran.  
The Veteran was notified of this in an August 2009 letter.  The 
Board additionally notes that the Veteran has been afforded 
appropriate VA examinations to determine the current level of 
severity of his PTSD.  Neither the Veteran nor his representative 
has identified any other outstanding evidence that could be 
obtained to substantiate the claim.  The Board is also unaware of 
any such evidence.  Therefore, the Board is also satisfied that 
the originating agency has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claim 
were insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

General Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected disability.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to the 
disability.  In this regard the Board notes that where 
entitlement to compensation has already been established and an 
increase in the disability is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The Veteran's PTSD is rated under Diagnostic Code 9411.  38 
C.F.R. § 4.130.  A 50 percent rating requires occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships. 
 
A 70 percent rating requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affected the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships. 
 
A 100 percent rating is assigned when there is total occupational 
and social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411. 

Although the Rating Formula lists specific symptoms that are 
indicative of the various levels of disability, the Court has 
held that the symptoms listed in the Rating Formula are only 
examples, and that evidence of those specific symptoms is not 
required to show that a veteran is entitled to a particular 
rating.  In rating a mental disability VA is required to consider 
all symptoms that affect social and occupational functioning, and 
not limit consideration to those symptoms listed in the Rating 
Formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

When evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social impairment, 
but shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)).  A GAF score of 61 to 70 indicates some mild symptomatology 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or social functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  

While the Rating Schedule does indicate that the rating agency 
must be familiar with the DSM IV, it does not assign disability 
percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 
(2009).  

Turning to the evidence of record, the Veteran was afforded a VA 
examination during January 2008.  The Veteran reported that he 
had symptoms of depression to include crying spells, isolation, 
past thoughts of suicide, poor sleep, loss of energy, poor 
attention and concentration, feelings of hopelessness and 
worthlessness, and some loss of interest in activities.  The 
Veteran indicated that he went to Chicago to see family once a 
year; had good relationships with his sisters; went on a date 
every once in a while; had a couple of close friends who he went 
fishing with; and enjoyed fishing, playing with his dog and 
playing the accordion.  The examiner indicated that the Veteran 
was clean, appropriately and casually dressed; with unremarkable 
speech and psychomotor activity; he was cooperative, friendly, 
relaxed and attentive; with normal affect and a good mood; his 
attention was described as intact; he was oriented to person, 
place and time; thought processes and content were unremarkable; 
the Veteran understood the outcome of behavior and he understood 
that he had a problem; no hallucinations; no inappropriate 
behavior; no obsessive or ritualistic behavior; no panic attacks; 
no homicidal or suicidal thoughts; good impulse control; no 
episodes of violence; he was able to maintain minimal personal 
hygiene; he had normal remote, recent and immediate memory; and 
he had no problems with activities of daily living.  

The Veteran additionally indicated that he was irritable and had 
problems with nightmares, flashbacks, avoidance, anhedonia, 
detachment, lack of concentration, hypervigilance and an 
exaggerated startle response.  The Veteran indicated that he 
worked part-time as a file clerk and retired as a post office 
supervisor during 1997.  The examiner additionally indicated that 
subjective testing revealed that the Veteran was attempting to 
portray himself in a very negative manner that was suggestive of 
an exaggeration of symptoms and found that he significantly over-
endorsed symptoms.  The Veteran was diagnosed with PTSD, chronic; 
depressive disorder NOS; and malingering.  The Veteran's GAF 
score was indicated as 70.  The examiner further indicated that 
the Veteran's symptoms were not severe enough to interfere with 
occupational and social functioning.

VA treatment records dated in July 2008 indicate that the Veteran 
presented with a mildly anxious and dysthymic, but full range 
affect.  The Veteran denied any current homicidal ideation, 
intent or plan with reported passive suicidal ideation with no 
intent or plan.

The Veteran submitted a September 2008 statement from the 
Licensed Social Worker who runs the PTSD group that the Veteran 
attends at the Lakeland VA Community Based Outpatient Center.  
The Social Worker indicated that the Veteran had problems with 
sleep, concentration, anger, crying spells and flashbacks.  The 
Social Worker assigned a GAF score of 49.  

The Veteran submitted a September 2008 statement from his private 
psychiatrist indicating that the Veteran continued to have 
flashbacks and nightmares with his symptoms becoming more 
pronounced and affecting his quality of life.

The Veteran was afforded an additional VA examination during 
November 2009.  The Veteran indicated at that time that he had a 
recent bout of depression due to a buddy from Vietnam and an aunt 
dying.  The Veteran indicated that he had three close friends and 
that his activities included playing the accordion, volunteering 
and caring for his dog.  The examiner described the Veteran as 
clean, neatly groomed, appropriately and casually dressed; with 
unremarkable speech and psychomotor activity; a friendly and 
attentive attitude; normal affect; intact attention; oriented 
times three; thought process and content unremarkable; no 
delusions; the Veteran understood the outcome of behavior and he 
understood that he had a problem; he had no hallucinations, 
inappropriate behavior, obsessive or ritualistic behavior, panic 
attacks, or homicidal or suicidal thoughts.  He had fair impulse 
control; no episodes of violence; and he was able to maintain 
minimal personal hygiene.  Normal remote, recent and immediate 
memory was noted, and he had no problems with activities of daily 
living.  

The Veteran additionally indicated that he was irritable and had 
problems with nightmares, flashbacks, avoidance, anhedonia, 
detachment, lack of concentration, hypervigilance and an 
exaggerated startle response.  The Veteran reported that he 
continued working as a file clerk at the post office.  The 
examiner indicated that the Veteran provided vague and atypical 
accounts of experiencing auditory and visual hallucinations.  The 
Veteran was administered objective testing which was suggestive 
of malingering.  The examiner indicated that the Veteran's GAF 
score was 70 and that the Veteran's PTSD symptoms were not severe 
enough to interfere with occupational and social functioning.

The Veteran submitted a statement from his private psychiatrist 
dated in September 2009.  The psychiatrist indicated that the 
Veteran had near-continuous depressive symptoms; very limited 
interpersonal relationships; frequent panic attacks; nightmares; 
flashbacks; intermittent suicidal ideation; near-continuous 
depression and anxiety which affect his ability to function 
appropriately and effectively; impaired impulse control with 
periods of unprovoked irritability; neglect of personal 
appearance and hygiene; and difficulty in adapting to stressful 
circumstances which include an inability to maintain effective 
interpersonal relationships.

The Veteran submitted an additional statement from his private 
psychiatrist dated in January 2010.  The psychiatrist indicated 
that the Veteran has extreme symptoms of PTSD with nearly 
continuous depression and anxiety.  The psychiatrist indicated 
that the Veteran has periods of time where his symptoms may 
improve and the Veteran had a momentary improvement of symptoms 
when he had his November 2009 VA examination.  The psychiatrist 
further indicated that the Veteran had social and occupational 
impairment with deficiencies in most areas to include work, 
school, family relations, judgment, thinking and mood.

During the Veteran's hearing in March 2010, he reported that he 
had problems with concentration and focus, being around people 
and crowds, anger, hypervigilance, nightmares, suicidal ideation 
and irritation; that he had begun relationships with his two 
sisters the previous two years; and that he had a couple of 
friends who came into town about once a year.

The Board finds that the Veteran's level of disability during the 
relevant period is best captured by a 70 percent disability 
rating.  The Board notes in this regard that the Veteran's PTSD 
manifests in suicidal ideation, near-continuous depression, 
possible episodic auditory hallucinations, difficulty in adapting 
to stressful circumstances, and inability to establish and 
maintain effective relationships.  The Board observes that the 
symptomatology contemplated by the 70 percent disability rating 
is reflected in the September 2009 letter from a private 
psychiatrist.  In the Board's opinion, the evidence 
satisfactorily establishes that the social and occupational 
impairment from the disability more nearly approximates the 
deficiencies in most areas required for a 70 percent rating than 
the reduced reliability and productivity contemplated by a 50 
percent rating.  In so concluding, the Board has determined that 
the information provided by the Veteran's treating psychiatrist 
is more probative than that provided in the VA examination 
reports because the treating psychiatrist is more familiar with 
the Veteran's psychiatric symptoms and impairment.

The Board further finds that the occupational and social 
impairment from the disability does not more nearly approximate 
the total occupational and social impairment required for a 100 
percent rating.  The evidence does not show the presence of gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; memory loss for names of close relatives, own 
occupation, or own name.  The Board additionally notes that the 
Veteran is working on a part-time basis.  Additionally, the 
Veteran indicated that he had friends and maintained 
relationships with family members.  Thus, the Board finds that 
the evidence of record indicates that the Veteran's PTSD warrants 
a 70 percent disability rating but no higher.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
Veteran's disability warranted a rating higher than 70 percent.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(a) (2009).  
In determining whether a case should be referred for extra-
schedular consideration, the Board must compare the level of 
severity and the symptomatology of the claimant's disability with 
the established criteria provided in the rating schedule for 
disability.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the disability picture 
is contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  In this case, the manifestations of the Veteran's 
PTSD and the resulting impairment are specifically contemplated 
by the schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.


ORDER

Entitlement to a rating of 70 percent for PTSD is granted 
throughout the period of this claim, subject to the criteria 
applicable to the payment of monetary benefits.


REMAND

The Veteran claims that service connection is warranted for his 
obstructive sleep apnea because it is etiologically related to 
his PTSD.  His claim for service connection for this disability 
was filed in February 2007.  Therefore, the amended version of 
38 C.F.R. § 3.310, which became effective October 10, 2006, is 
applicable to this claim.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (2009). 

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural progress 
of the nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  38 
C.F.R. § 3.310(b) (2009).  

The Board notes that a letter dated in February 2007 from Dr. W 
indicates that the Veteran's obstructive sleep apnea was related 
to his PTSD.  A February 2007 private treatment note authored by 
Dr. W indicates that the Veteran is unable to tolerate the C-PAP 
machine due to his claustrophobia resulting from his PTSD.  The 
Veteran submitted a letter from Dr. P dated in March 2007 
indicating that the Veteran's PTSD medications, Oxycodone and 
Clonazepam, exacerbated his sleep apnea, without a rationale for 
this opinion.  The Board notes that the Veteran submitted a 
private opinion dated in April 2010 from Dr. C indicating that 
the Veteran's obstructive sleep apnea symptoms are exacerbated by 
his PTSD medications, without a rationale for this opinion.  The 
Board additionally notes that the June 2007 VA examiner indicated 
that the Veteran is unable to tolerate his C-PAP machine due to 
panic attacks, related to his service-connected PTSD.  However, 
the VA examiner did not indicate whether the Veteran's sleep 
apnea is aggravated by his PTSD symptomatology or medications 
taken for his PTSD.  The VA examiner additionally did not provide 
a rationale for his statement that the Veteran's sleep apnea was 
not directly related to his PTSD.  Thus, the Veteran should be 
afforded an additional VA examination to determine if there is 
aggravation and, if so, to determine a baseline for the Veteran's 
sleep apnea.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertinent to this 
claim.

2.  Then, the Veteran should be afforded a VA 
examination by a physician with sufficient 
expertise to determine if the Veteran's 
obstructive sleep apnea is aggravated by his 
service-connected PTSD and if so, the extent 
of the aggravation.  The claims folders must 
be made available to and reviewed by the 
examiner.  

Based upon the examination results and the 
review of the claims folders, the examiner 
should provide an opinion as to whether there 
is a 50 percent or better probability that 
the Veteran's sleep apnea is aggravated by 
the Veteran's PTSD symptomatology or 
medications taken to treat his PTSD.  

If aggravation is found, to the extent that 
is possible, the examiner is requested to 
provide an opinion as to approximate baseline 
level of severity of the obstructive sleep 
apnea before the onset of aggravation.  The 
examiner should attempt to identify the 
extent of impairment that would be present if 
the Veteran were able to use a C-PAP machine 
and the extent of impairment that is present 
because the Veteran is unable to use a C-PAP 
machine.  

The rationale for all opinions expressed must 
also be provided.

3.  The RO or the AMC also should undertake 
any other development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
readjudicate the claim.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folders are 
returned to the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but the Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


